Case
  Case
     1:19-cr-00366-CBA-SJB
       2:20-mj-05010-DUTY Document
                           Document 38-3Filed
                                           Filed
                                               10/16/20
                                                 10/27/20Page
                                                           Page
                                                              1 of
                                                                1 of
                                                                   9 9Page
                                                                       PageID
                                                                           ID #:3
                                                                              #: 60




                                                                         10/16/2020 2:20mj5010
Case
  Case
     1:19-cr-00366-CBA-SJB
       2:20-mj-05010-DUTY Document
                           Document 38-3Filed
                                           Filed
                                               10/16/20
                                                 10/27/20Page
                                                           Page
                                                              2 of
                                                                2 of
                                                                   9 9Page
                                                                       PageID
                                                                           ID #:4
                                                                              #: 61
Case
  Case
     1:19-cr-00366-CBA-SJB
       2:20-mj-05010-DUTY Document
                           Document 38-3Filed
                                           Filed
                                               10/16/20
                                                 10/27/20Page
                                                           Page
                                                              3 of
                                                                3 of
                                                                   9 9Page
                                                                       PageID
                                                                           ID #:5
                                                                              #: 62
Case
  Case
     1:19-cr-00366-CBA-SJB
       2:20-mj-05010-DUTY Document
                           Document 38-3Filed
                                           Filed
                                               10/16/20
                                                 10/27/20Page
                                                           Page
                                                              4 of
                                                                4 of
                                                                   9 9Page
                                                                       PageID
                                                                           ID #:6
                                                                              #: 63
Case
  Case
     1:19-cr-00366-CBA-SJB
       2:20-mj-05010-DUTY Document
                           Document 38-3Filed
                                           Filed
                                               10/16/20
                                                 10/27/20Page
                                                           Page
                                                              5 of
                                                                5 of
                                                                   9 9Page
                                                                       PageID
                                                                           ID #:7
                                                                              #: 64
Case
  Case
     1:19-cr-00366-CBA-SJB
       2:20-mj-05010-DUTY Document
                           Document 38-3Filed
                                           Filed
                                               10/16/20
                                                 10/27/20Page
                                                           Page
                                                              6 of
                                                                6 of
                                                                   9 9Page
                                                                       PageID
                                                                           ID #:8
                                                                              #: 65
Case
  Case
     1:19-cr-00366-CBA-SJB
       2:20-mj-05010-DUTY Document
                           Document 38-3Filed
                                           Filed
                                               10/16/20
                                                 10/27/20Page
                                                           Page
                                                              7 of
                                                                7 of
                                                                   9 9Page
                                                                       PageID
                                                                           ID #:9
                                                                              #: 66
Case
 Case1:19-cr-00366-CBA-SJB
       2:20-mj-05010-DUTY Document
                           Document38-3
                                      Filed
                                          Filed
                                             10/16/20
                                                10/27/20
                                                       Page
                                                         Page
                                                            8 of89of 9
                                                                     Page
                                                                       PageID
                                                                          ID #:10
                                                                              #: 67
Case
 Case1:19-cr-00366-CBA-SJB
       2:20-mj-05010-DUTY Document
                           Document38-3
                                      Filed
                                          Filed
                                             10/16/20
                                                10/27/20
                                                       Page
                                                         Page
                                                            9 of99of 9
                                                                     Page
                                                                       PageID
                                                                          ID #:11
                                                                              #: 68
